IN THE SUPREME COURT OF IOWA
                             No. 13–0367

                          Filed July 19, 2013


IN THE MATTER OF CLARENCE B. MELDRUM, JR.,
Judicial Magistrate.


      On application of the Iowa Commission on Judicial Qualifications.



      The Commission on Judicial Qualifications filed an application to

discipline a magistrate. APPLICATION GRANTED; JUDICIAL OFFICER

REPRIMANDED.



      Thomas J. Miller, Attorney General, and Scott D. Brown and

Kevin R. Cmelik, Assistant Attorneys General, for complainant.



      John M. French of Law Offices of John M. French, Council Bluffs,

for respondent.
                                          2

APPEL, Justice.

      The   Iowa   Commission        on       Judicial   Qualifications   filed    an

application in this court recommending a magistrate be publicly

reprimanded for publishing an advertisement for his services as a private

attorney in which he wore his judicial robes and referred to his position

as a magistrate.    We find the magistrate violated the Iowa Code of

Judicial Conduct and grant the application. We agree the appropriate

discipline in this matter is a public reprimand.

      I. Background Facts and Prior Proceedings.

      Clarence B. Meldrum, Jr., is a magistrate in Pottawattamie

County. He has been a licensed attorney in Iowa for forty-one years. He

has been a magistrate since 1993.              As a judicial officer, Magistrate

Meldrum handled criminal matters, municipal infractions, small claims

matters, and matters involving mental health and substance abuse.

Since the mid-1990s, he has limited his law practice to bankruptcy,

probate, real estate, and tax matters, purportedly to avoid conflict with

his position as a magistrate.

      In addition to his work in private practice and on the bench,

Magistrate Meldrum has served as president of the Pottawattamie

County Bar Association, president of the magistrate judges’ association,

on the board of Legal Services Corporation of Iowa (which is now Iowa

Legal Aid), on the policy advisory committee of the legal aid office for the

fourth judicial district, and as a volunteer with the Volunteer Lawyer

Project. Meldrum received the meritorious service award as a magistrate

in 2007, awarded in recognition of his service to the public.

      Beginning in 2009, Magistrate Meldrum placed advertisements in

phone   books   circulating     in   and      around     Council   Bluffs.        Both

advertisements featured a photograph of Magistrate Meldrum in his
                                     3

judicial robes. The photograph was taken by the Pottawattamie County

Bar Association in 2005 and had previously appeared in a composite

photograph    hanging    in   the   county    courthouse.    One    of   the

advertisements also noted his position as an “Iowa Judicial Magistrate.”

On December 8, 2011, the Commission on Judicial Qualifications

charged Magistrate Meldrum with a substantial violation of Canon 1 of

the Iowa Judicial Code of Conduct, including rules 51:1.2 and 51:1.3, for

abusing the prestige of his judicial office to advance his personal

economic interests and for failing to promote the public confidence in the

judiciary.

      At a hearing on February 1, 2012, when asked about his intent in

placing the advertisements, Magistrate Meldrum replied that he wanted

to communicate his level of responsibility to potential clients, but that it

was not his intent to use the prestige of his judicial office for personal

gain or to obtain favorable treatment. He stated:

      My intention in preparing the ad was to communicate to the
      public in a permissible manner my availability as a private
      attorney for private legal services, and it was my intention by
      using the title of magistrate and the photograph in the robes
      to indicate that I did hold a responsible public position and
      that I was a reliable attorney with 40 years’ practice
      experience. There was never any intention to indicate that
      by virtue of my position as a magistrate I could pull any
      strings, make things happen for people that shouldn’t
      happen.

When asked if he was attempting to use his position as a magistrate to

attract clients, Magistrate Meldrum stated:

      Only in the sense that I felt that being a member of the
      judiciary, and specifically an Iowa Judicial Magistrate, lent
      credence to my professionalism and my qualifications to
      represent people. I never intended to indicate that I could
      use my position as a Judicial Magistrate to effect any—
      anything for any client, no.
                                      4

Magistrate Meldrum also agreed it would advance his personal or

economic interests if the reference to his judicial office helped him attract

business from people who found him to be trustworthy.            Magistrate

Meldrum expressed his embarrassment, apologized, stated he took the

alleged violation to heart, and indicated he had no intention of violating

this ethical canon again.    The commission found Magistrate Meldrum

violated the Iowa Code of Judicial Conduct and recommends a public

reprimand.

      In arguing Magistrate Meldrum’s conduct did not promote public

confidence in the independence, integrity, and impartiality of the

judiciary, the commission points to Magistrate Meldrum’s assertion that

he referenced his position as a magistrate in the advertisements to

indicate he was responsible and reliable as an attorney. The commission

argues that the public could easily construe the advertisement to suggest

Magistrate Meldrum is a better attorney than others because he is a

magistrate or to suggest that Magistrate Meldrum has better access to or

influence over the judicial system.

      In response, Magistrate Meldrum sets forth the following reasons

as to why he should not be disciplined: (1) his lack of intent to advance

his personal and economic interests; (2) that the advertisement could not

have advanced his personal or economic interests because of the lack of

overlap in practice areas between his job as a magistrate and his private

law practice; (3) that the advertisement has been deleted; and (4) that

while he diligently reviewed the attorney advertising rules, he had no

knowledge that his conduct might violate the code of judicial conduct.

He also argues his conduct has not eroded public confidence in the

judicial system, which he acknowledges is “the primary goal of judicial
                                      5

discipline.” Further, he argues there is no reason to discipline him to

deter other judges from engaging in similar conduct.

         II. Scope of Review.

         “Our standard of review of a recommendation of judicial discipline

by the commission on judicial qualifications is de novo.”            In re

McCormick, 639 N.W.2d 12, 15 (Iowa 2002). A judge’s ethical violation

must be established by a convincing preponderance of the evidence. In

re Block, 816 N.W.2d 362, 364 (Iowa 2012); In re McCormick, 639 N.W.2d

at 15.

         III. Violations.

         The first canon of the Iowa Judicial Code of Conduct “addresses

the need for judges to preserve the crown jewels of the judiciary—

independence, integrity, and impartiality—and directs judges to uphold

the fundamental qualities of judging by avoiding impropriety.”        In re

Block, 816 N.W.2d at 364. It states, “A judge shall uphold and promote

the independence, integrity, and impartiality of the judiciary and shall

avoid impropriety and the appearance of impropriety.”        Iowa Code of

Judicial Conduct Canon 1. The rule applies to a judge’s conduct on and

off the bench. In re Block, 816 N.W.2d at 364.

         Rule 51:1.2 essentially echoes Canon 1. Rule 51:1.3 provides, “A

judge shall not abuse the prestige of judicial office to advance the

personal or economic interests of the judge or others, or allow others to

do so.”     According to the official comment, this rule prohibits a judge

from using or attempting to use his or her position “to gain personal

advantage or deferential treatment of any kind.” Iowa Code of Judicial

Conduct R. 51:1.3 cmt. [1].        As an example, the official comment

provides that “it would be improper for a judge to allude to his or her

judicial status to gain favorable treatment in encounters with public
                                     6

officials” or for a judge to “use judicial letterhead to gain an advantage in

conducting his or her personal business.” Id.; see also In re Harned, 357
N.W.2d 300, 302–03 (Iowa 1984) (disciplining a magistrate who sent a

letter on official judicial stationery with her name and title to another

magistrate’s office in an attempt to influence the outcome of her

daughter’s speeding ticket). These are not the only examples, however, of

improper conduct under the rule. See, e.g., In re Arrigan, 678 A.2d 446,

449 (R.I. 1996) (per curiam) (reprimanding an administrative law judge

who sold merchandise and raffle tickets for charitable causes in his

judicial chambers to attorneys who practiced in his courtroom).

      In In re Judicial Disciplinary Proceedings Against Laatsch, 727
N.W.2d 488, 489 (Wis. 2007) (per curiam), the Wisconsin Supreme Court

publicly reprimanded a municipal judge who identified himself as a judge

in an advertisement for his private law practice and had presided over

matters involving his client, his niece, and his nephew. With respect to

the advertisement, the court stated that the judge “sought to use the

prestige of his judicial office to advance his private interests and

exploited the judgeship in the hopes of obtaining financial gain.” Id. at

491. The court cited the judge’s great remorse and that he was no longer

serving as a judge as mitigating factors. Id.

      We agree with the Wisconsin court that a magistrate who also

practices as a private attorney violates the judicial code of conduct when

the magistrate attempts to influence potential clients to use his services

as an attorney by using his office as an indicator of his responsible and

trustworthy nature.     In fact, Magistrate Meldrum concedes that he

intended to highlight his qualifications as an attorney by drawing

attention to his judicial office.   It is not an excuse that Magistrate

Meldrum was unaware of the provisions of the Iowa Code of Judicial
                                     7

Conduct or that his conduct may have violated them. Wearing the hats

of magistrate and attorney, Magistrate Meldrum was required to comply

with ethical provisions applicable to each.     Further, we cannot excuse

Magistrate Meldrum’s misconduct merely because the advertisements are

no longer circulating.   Therefore, we find Magistrate Meldrum violated

Canon 1 and rules 51:1.2 and 51:1.3.

      IV. Sanction.

      We have said that the purpose of judicial discipline proceedings is

“to restore public confidence in the system and its officers,” not to punish

the individual judge.    In re Gerard, 631 N.W.2d 271, 280 (Iowa 2001)

(citation and internal quotation marks omitted); accord In re Block, 816

N.W.2d at 365.      We also seek “to protect the public from further

excesses.”   In re McCormick, 639 N.W.2d at 16.        There is no standard

sanction in judicial discipline cases.   Instead, we rely on a number of

factors to fashion an appropriate sanction in each case.         The factors

include:

      (a) whether the misconduct is an isolated instance or
      evidenced a pattern of [mis]conduct; (b) the nature, extent
      and frequency of occurrence of the acts of misconduct; (c)
      whether the misconduct occurred in or out of the courtroom;
      (d) whether the misconduct occurred in the judge’s official
      capacity or in his [or her] private life; (e) whether the judge
      has acknowledged or recognized that the acts occurred; (f)
      whether the judge has evidenced an effort to change or
      modify his [or her] conduct; (g) the length of service on the
      bench; (h) whether there have been prior complaints about
      this judge; (i) the effect the misconduct has upon the
      integrity of and respect for the judiciary; and (j) the extent to
      which the judge exploited his [or her] position to satisfy [any]
      personal desires.

Id. (citation and internal quotation marks omitted).

      Though Magistrate Meldrum’s advertisements ran for more than

one year and in multiple publications, his misconduct is less egregious
                                     8

than that in other cases involving violations of Canon 1.          Cf. In re

Gallagher, 951 P.2d 705, 708, 716 (Or. 1998) (per curiam) (suspending

for six months a judge who sent numerous letters on his official judicial

letterhead to influence various parties for personal gain or that of others,

such as a letter to a department store about the price of a suit, a letter to

an electric company about service at his residence, letters to a golf club

indicating he would not be paying his bills, and letters to a city

protesting a parking ticket).    Magistrate Meldrum did not renew the

advertisement after he became aware of the charges against him.

Further, Magistrate Meldrum expressed remorse for his violation.         We

also note Magistrate Meldrum has not been the subject of prior

discipline. Finally, Magistrate Meldrum has led a distinguished career

on the bench and in the community. In light of the above factors, we

conclude a public reprimand is the appropriate sanction.

      V. Conclusion.

      We find Magistrate Meldrum violated Canon 1 of the Iowa Code of

Judicial Conduct as well as rules 51:1.2 and 51:1.3.         We reprimand

Magistrate Meldrum for his conduct.

      APPLICATION GRANTED; JUDICIAL OFFICER REPRIMANDED.